GRIMES, Judge.
Appellant was convicted of robbery and of the use of a firearm in the commission of a felony and given concurrent five-year sentences. There is no error with respect to the entry of these judgments.
The firearm was used by appellant in order to perpetrate the robbery. Both crimes were facets of the same transaction. Therefore, pursuant to the authority of Cone v. State, Fla. 1973, 28S So.2d 12, the sentence for use of a firearm in the commission of a felony is hereby vacated.
The judgments are
Affirmed.
McNULTY, C. J., and HOBSON, J., concur.